Case 4:18-cv-00442-ALM-CMC Document 110-5 Filed 03/10/20 Page 1 of 4 PageID #: 5546




                              Exhibit 5
3/10/2020
      Case                               Yahoo 110-5
              4:18-cv-00442-ALM-CMC Document   Mail - Re: Julian
                                                           FiledAssange deposition
                                                                  03/10/20       Page 2 of 4 PageID #: 5547


    Re: Julian Assange deposition

    From: Ty Clevenger (tyclevenger@yahoo.com)

    To:      Laura.Prather@haynesboone.com

    Cc:      bodneyd@ballardspahr.com; wesley.lewis@haynesboone.com; stevenbiss@earthlink.net
    Date: Tuesday, February 11, 2020, 06:33 PM CST



    So electronic copies are a no?

    Sent from Yahoo Mail on Android


          On Tue, Feb 11, 2020 at 4:26 PM, Ty Clevenger
          <tyclevenger@yahoo.com> wrote:

             Thank you, Laura. I'll get a copy of the final application / declaration from Eden. Would you mind
             sending electronic copies of the Rule 11 exhibits? I'm leaving soon, and wondering if I need to
             pack the extra pounds. Thanks.

             Ty


             On Tuesday, February 11, 2020, 04:06:09 PM EST, Prather, Laura <laura.prather@haynesboone.com> wrote:



             Hi Ty,



             My apologies for not getting back with you earlier. I was out the latter part of last week and am just now able to
             start catching up on emails.


             In reviewing the materials you sent, it references a Declaration of Eden P. Quainton but there is none
             attached. Can you please send that (or any other attachments you anticipate filing with the Request) so we
             can review?



             Once we’ve had a chance to review that, I will get back to you quickly.



             Thanks and take care,

             Laura




             Laura Lee Prather, Appellate Law Board Certified
             Partner
             (t) +1 512.867.8476




                                                                                                                                  1/3
3/10/2020
      Case                              Yahoo 110-5
             4:18-cv-00442-ALM-CMC Document   Mail - Re: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 3 of 4 PageID #: 5548

         Licensed in Texas, California, New York, and D.C.


         From: Ty Clevenger <tyclevenger@yahoo.com>
         Sent: Thursday, February 6, 2020 3:38 PM
         To: Prather, Laura <Laura.Prather@haynesboone.com>
         Cc: David J. Bodney <bodneyd@ballardspahr.com>; Lewis, Wesley <Wesley.Lewis@haynesboone.com>;
         Steven S. Biss <stevenbiss@earthlink.net>
         Subject: Fw: Julian Assange deposition




             EXTERNAL: Sent from outside haynesboone



         Laura,


         Please let me know whether your clients would oppose a similar request in the Folkenflik
         case. Thanks.


         Ty


         ----- Forwarded Message -----

         From: Ty Clevenger <tyclevenger@yahoo.com>

         To: Fuller, Marc <mfuller@velaw.com>; Joiner, Jamison <jjoiner@jw.com>

         Cc: Leatherbury, Tom <tleatherbury@velaw.com>; Coker, Megan <megancoker@velaw.com>; Kerns, Devin
         <dkerns@velaw.com>; Latham, Bob <blatham@jw.com>; Steve Udick <SUdick@skiermontderby.com>;
         Paul Skiermont <pskiermont@skiermontderby.com>

         Sent: Tuesday, January 7, 2020, 08:36:30 AM EST

         Subject: Julian Assange deposition



         All,


         I intend to ask the Court to request, pursuant to the Hague Convention, the deposition of
         Julian Assange. I've attached a letter drafted by Eden Quaintan, Mr. Butowsky's counsel
         in DC, and I intend to follow the same outline. Please let me know whether you clients
         intend to oppose the motion. Thanks.


         Ty



                                                                                                             2/3
3/10/2020
      Case                              Yahoo 110-5
             4:18-cv-00442-ALM-CMC Document   Mail - Re: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 4 of 4 PageID #: 5549



         CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
         may be privileged and should be read or retained only by the intended
         recipient. If you have received this transmission in error, please
         immediately notify the sender and delete it from your system.




                                                                                                             3/3
